The petitioner, Hugh Cockrum, filed in this court *Page 713 
on December 16th, 1920, a petition wherein he avers that he is illegally restrained of his liberty by H.B. Westerbrook, sheriff of Pushmataha county, and that his unlawful imprisonment consists in this: that by indictment duly returned by a grant jury of said county petitioner and John Witt were jointly charged with the murder of V.M. Smith; that a bench warrant duly issued and he was committed on said warrant; that an application for bail was denied by the district judge of said county.
Attached to said petition are numerous affidavits in support thereof and the controverting affidavits of six witnesses for the state have been filed.
It is further averred that the proof of his guilt is not evident nor the presumption thereof great, and that for this reason he is entitled to be admitted to bail.
By agreement of parties the cause was submitted upon the affidavits.
Upon a consideration of the testimony submitted it is the conclusion of the court that bail should be allowed. It is therefore ordered that the petitioner, Hugh Cockrum, be admitted to bail in the sum of twenty thousand dollars, bond to be conditioned as by law required, and to be approved by the court clerk of Pushmataha county.